May 5, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3,and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Klotz (U.S. Patent No.  5,358,471) in view of Allen (U.S. Patent No. 10,441,453 B2).

    PNG
    media_image1.png
    194
    174
    media_image1.png
    Greyscale

Klotz teaches teaches the structure substantially as claimed including an Adiustable Extremity Suspension Apparatus comprising: 
a longitudinally elongated frame comprising:
two longitudinally elongated vertical opposing sides,
two opposing open ends,
an open top, and
a bottom 26, 
wherein the two longitudinally elongated vertical opposing sides extend up from the bottom 26 thus creating an elongated channel between the two longitudinally elongated vertical apposing sides and creating an exterior surface along the longitudinally elongated frame opposite the channel but does not teach a longitudinally elongated elastic sheet as defined.

    PNG
    media_image2.png
    247
    249
    media_image2.png
    Greyscale

	However, Allen teaches a longitudinally elongated elastic sheet 30 comprising a perimeter and a plurality of paired adjustable length attachment mechanisms 44 disposed along the perimeter, wherein the longitudinally elongated elastic sheet is shaped to drape over the open top and adjacent to the exterior surface of the elongated frame, and wherein the paired adjustable length attachment mechanisms attach to secure the elongated elastic sheet around the longitudinally elongated frame and form an elongated cavity within the elongated channel of the longitudinally elongated frame.  It would have been obvious and well within the level of ordinary skill in the art to modify the Adiustable Extremity Suspension Apparatus, as taught by Klotz, to include the elongated elastic sheet, as taught by Allen, since it would conform to and encompass the patient extremity to be supported and the frame to better protect the extremity.
As for Claim 3, Klotz teaches that the plurality of paired adjustable attachment mechanisms comprises a plurality of paired hook-and-loop straps.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Klotz (U.S. Patent No.  5,358,471) in view of Allen (U.S. Patent No. 10,441,453 B2), as applied to claim 1 above, and further in view of Rehman et al (U.S. Patent No. 2,477,898).
Klotz in view of Allen teaches the structure substantially as claimed but does not teach he bottom of the longitudinally elongated frame is configured to accept a mounting mechanism.

    PNG
    media_image3.png
    211
    425
    media_image3.png
    Greyscale

However, Rehman et al teach the bottom of the longitudinally elongated frame is configured to accept a mounting mechanism 30 for securing the Adjustable Extremity Suspension Apparatus to a wheelchair, stand, table, bed or other item proximate to a user.  It would have been obvious and well within the level of ordinary skill in the art to modify the Adiustable Extremity Suspension Apparatus, as taught by Klotz in view of Allen, to a mounting mechanism, since it would allow the apparatus to be detachably secured to the Adjustable Extremity Suspension Apparatus to a wheelchair, stand, table, bed or other item proximate to a user.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Klotz (U.S. Patent No.  5,358,471) in view of Allen (U.S. Patent No. 10,441,453 B2) and Rehman et al (U.S. Patent No. 2,477,898).
Klotz in view of Allen and Rehman et al teach am obvious use of the structures as clamed (See the above 103 rejections).

Claims 4-6 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-14 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636